Exhibit 10.1

Execution Version

JOINDER TO

REVENUE RIGHTS PURCHASE AGREEMENT

This JOINDER TO THE REVENUE RIGHTS PURCHASE AGREEMENT, dated as of July 2, 2014
(the “Joinder”), is made and entered into by Furiex Pharmaceuticals, Inc.
(“Furiex”), GenuPro, LLC (“GenuPro”), Development Partners, LLC (“Development
Partners”) and APBI Holdings, LLC (“APBI” and together with Furiex, GenuPro and
Development Partners, the “Transferors”).

WHEREAS, Forest Laboratories, LLC (as successor to Forest Laboratories, Inc.,
“Forest”) and RPI Finance Trust (the “Buyer”), entered into a Revenue Rights
Purchase Agreement, dated as of April 27, 2014 (the “Revenue Rights Purchase
Agreement”), pursuant to which the Buyer agrees, subject to the terms and
conditions thereof, to purchase the Purchased Revenue Rights;

WHEREAS, Forest has agreed, in the Revenue Rights Purchase Agreement, to cause
the Transferors to enter into this Joinder pursuant to which each Transferor
shall be bound by all of the terms and conditions of the Revenue Rights Purchase
Agreement, as amended by this Joinder;

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein, and subject to and on the terms and conditions herein set
forth and intending to be legally bound hereby, the parties hereto agree as
follows:

Section 1. Joinder. Each Transferor hereby agrees that, as of the date hereof,
it is, and shall be deemed to be for all purposes, a party under and bound by
all of the terms and conditions of the Revenue Rights Purchase Agreement,
including, without limitation, all provisions imposing an obligation on such
Transferor to sell, assign, transfer or convey the Purchased Revenue Rights or
imposing any other obligations, restrictions or covenants.

Section 2. Transferors’ Representations and Warranties. The Transferors jointly
and severally represent and warrant to the Buyer as follows:

(a) Existence; Good Standing. Furiex is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of Delaware,
Development Partners is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware, and each
of GenuPro and APBI is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of North Carolina.
Each of the Transferors is duly licensed or qualified to do business and is in
corporate or limited liability company good standing in each jurisdiction in
which the nature of the business conducted by it or the character or location of
the properties and assets owned, leased or operated by it makes such licensing
or qualification necessary, except where the failure to be so licensed or
qualified and in corporate or limited liability company good standing has not
and would not reasonably be expected to have, either individually or in the
aggregate, a Transferors Material Adverse Effect. Each of GenuPro, Development
Partners and APBI is a wholly-owned subsidiary of Furiex.



--------------------------------------------------------------------------------

(b) Authorization. Each of the Transferors has all requisite corporate or
limited liability company power and authority to execute, deliver and perform
its obligations under this Agreement. The execution, delivery and performance of
this Agreement, and the consummation of the transactions contemplated hereby,
have been duly authorized by all necessary corporate or limited liability
company action on the part of the Transferors.

(c) Enforceability. This Agreement has been duly executed and delivered by an
authorized officer of each of the Transferors and constitutes the valid and
binding obligation of the Transferors, enforceable against the Transferors in
accordance with its terms, except as may be limited by applicable Bankruptcy
Laws or by general principles of equity (whether considered in a proceeding in
equity or at law).

(d) No Conflicts. The execution, delivery and performance by the Transferors of
this Agreement and the consummation of the transactions contemplated hereby do
not and shall not (i) contravene or conflict with the certificate of
incorporation or bylaws of Furiex or the organizational documents of GenuPro,
Development Partners or APBI, (ii) contravene or conflict with or constitute a
material default under any law binding upon or applicable to the Transferors or
(iii) contravene or conflict with or constitute a material default under any
material contract or other material agreement or Judgment binding upon or
applicable to the Transferors, including the License Agreements, except, in the
case of clauses (ii) and (iii), as would not have a Transferors Material Adverse
Effect.

(e) Consents. Except for the consents that have been obtained on or prior to the
Closing or filings required by the federal securities laws or stock exchange
rules, or as would not have a Transferors Material Adverse Effect, no consent,
approval, license, order, authorization, registration, declaration or filing
with or of any Governmental Entity or other Person is required to be done or
obtained by the Transferors in connection with (i) the execution and delivery by
the Transferors of this Agreement, (ii) the performance by the Transferors of
its obligations under this Agreement or (iii) the consummation by the
Transferors of any of the transactions contemplated by this Agreement.
Notwithstanding the foregoing, the Transferors make no representation or
warranty regarding any consents that may be required pursuant to any of the
License Agreements with respect to the Closing or the Takeda Asset Transfer or
the other transactions contemplated by the Revenue Rights Purchase Agreement or
the other transactions contemplated by this Agreement.

(f) No Litigation. There is no action, suit, investigation or proceeding pending
before any Governmental Entity or, to the Knowledge of the Transferors,
threatened to which any Transferor is a party that, individually or in the
aggregate would, if determined adversely, reasonably be expected to have a
Transferors Material Adverse Effect.

(g) Compliance with Laws. Except as would not reasonably be expected to have a
Transferors Material Adverse Effect, none of the Transferors are in violation
of, and to the Knowledge of the Transferors, none of the Transferors are under



--------------------------------------------------------------------------------

investigation with respect to nor has any Transferor been threatened in writing
to be charged with or given written notice of any violation of, any law or
Judgment applicable to the Transferors, which violation would reasonably be
expected to have a Transferors Material Adverse Effect.

Section 3. Definitions. All capitalized terms not defined herein shall have the
meanings ascribed thereto in the Revenue Rights Purchase Agreement. In addition,
as used in this Agreement, the following terms shall have the following
meanings:

“Knowledge of the Transferors” means the actual knowledge of A. Robert D.
Bailey, Kira Schwartz , June Almenoff and Sailash Patel after due inquiry.

“Transferors Material Adverse Effect” means any change, circumstance, effect,
event or occurrence that individually or in the aggregate with all other
changes, circumstances, effects, events or occurrences, has had or would
reasonably be expected to have (a) a material adverse effect on the financial
condition, business, assets, properties, liabilities or results of operations of
any of the Transferors, (b) an adverse effect in any material respect on the
Transferors’ rights and obligations under the License Agreements, the Purchased
Revenue Rights or Buyer’s rights and obligations under the Revenue Rights
Purchase Agreement (including this Joinder), and (c) prevents or materially
impedes, hinders or delays the consummation of the transactions contemplated by
the Revenue Rights Purchase Agreement on a timely basis.

Section 4. Notices. All notices and other communications under this Agreement
shall be in writing and shall be by email with PDF attachment, facsimile,
courier service or personal delivery to the following addresses, or to such
other addresses as shall be designated from time to time by a party hereto in
accordance with this Section 4:

If to any Transferor, to it at:

Forest Laboratories, LLC

909 Third Avenue

New York, NY 10022

Attention: A. Robert D. Bailey, General Counsel

with a copy (which shall not constitute notice) to:

Covington & Burling LLP

The New York Times Building

620 Eighth Avenue

New York, NY 10018

Attention: Andrew W. Ment

Telephone: 212-224-6740

Facsimile: 646-441-9012

Email: ament@cov.com



--------------------------------------------------------------------------------

If to the Buyer, to it at:

Royalty Pharma Finance Trust

c/o RP Management, LLC

110 East 59th St, 33rd Floor

New York, NY 10022

Attention: Pablo Legorreta

Telephone: 212-883-0200

Facsimile: 212-882-2260

Email: plegoretta@royaltypharma.com

with a copy to:

Goodwin Procter LLP

Exchange Place

53 State Street

Boston, Massachusetts 02109

Attention: Kingsley Taft and John Haggerty

Telephone: 617-570-1222 and 617-570-1526

Facsimile: 617-523-1231

Email: ktaft@goodwinprocter.com and jhaggerty@goodwinprocter.com

All notices and communications under the Revenue Rights Purchase Agreement shall
be deemed to have been duly given (i) when delivered by hand, if personally
delivered, (ii) when received by a recipient, if sent by email, (iii) when sent,
if sent by facsimile, with an acknowledgement of sending being produced by the
sending facsimile machine or (iv) one Business Day following sending within the
United States by overnight delivery via commercial one-day overnight courier
service. Notwithstanding anything to the contrary in this Section 4 of this
Joinder, all notices and communications under Section 6.2 or Section 6.4 of the
Revenue Rights Purchase Agreement and all service of legal process shall be sent
by courier or personal delivery.

Section 5. Amendment of Revenue Rights Purchase Agreement. The Revenue Rights
Purchase Agreement is hereby deemed amended to the extent necessary to effect
the intent of this Joinder. Other than as described in the foregoing sentence,
the Revenue Rights Purchase Agreement shall remain in full force and effect and
unchanged.

Section 6. Trustee Capacity of Wilmington Trust Company. Notwithstanding
anything contained herein to the contrary, it is expressly understood and agreed
by the parties hereto, that (i) this Agreement is executed and delivered by
Wilmington Trust Company, not individually or personally but solely in its
trustee capacity, in the exercise of the powers and authority conferred and
vested in it under the trust agreement of the Buyer, (ii) each of the
representations, undertakings and agreements herein made on the part of the
Buyer is made and intended not as a personal representation, undertaking and
agreement by Wilmington Trust Company but is made and intended for the purpose
of binding only the Buyer and (iii) under no circumstances shall Wilmington
Trust Company be personally liable for the payment of any indebtedness or



--------------------------------------------------------------------------------

expenses of the Buyer or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Buyer under this
Agreement or any related documents.

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Joinder to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

FURIEX PHARMACEUTICALS, INC By:  

/S/ A. ROBERT D. BAILEY

  Name:   A. Robert D. Bailey   Title:   President GENUPRO, LLC By:  

/S/ A. ROBERT D. BAILEY

  Name:   A. Robert D. Bailey   Title:   President DEVELOPMENT PARTNERS, LLC By:
 

/S/ A. ROBERT D. BAILEY

  Name:   A. Robert D. Bailey   Title:   President APBI HOLDINGS, LLC By:  

/S/ A. ROBERT D. BAILEY

  Name:   A. Robert D. Bailey   Title:   President

 

SIGNATURE PAGE OF TRANSFERORS

JOINDER TO REVENUE RIGHTS PURCHASE AGREEMENT



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED: FOREST LABORATORIES, LLC By:  

/S/ A. ROBERT D. BAILEY

Name:   A. Robert D. Bailey Title:   Chief Legal Officer and Corporate Secretary
RPI FINANCE TRUST By:   Wilmington Trust Company, not in its individual capacity
but solely in its capacity as owner trustee By:  

/S/ YVETTE L. HOWELL

Name:   Yvette L. Howell Title:   Assistant Vice President

 

SIGNATURE PAGE OF FOREST AND BUYER

JOINDER TO REVENUE RIGHTS PURCHASE AGREEMENT